Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s US filing date of 02/25/2022.
Acknowledgment is made of applicant’s claim for priority of CN 202111271819.8 filed in China on 10/29/2021.
 Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 20 are rejected 35 U.S.C. 103 as being unpatentable being over Li et al. CN 109300406 in view of Cho et al. US 2020/0013337 and Chu-Kung et al. US 2020/0266296.
Claims 1, 20: Li et al. disclose a display apparatus, comprising a display panel 100, comprising 
(Fig. 1) a first display region 22 (wider display region) and a second display region 21 (narrower display region),
(Fig. 1) the display panel 100 comprising: 
a plurality of first sub-pixel rows (sub-pixel units 402) and a plurality of first gate lines 32 arranged in the first display region 22, 
wherein each first sub-pixel row (sub-pixel units 402) of the plurality of first sub-pixel rows comprises a plurality of sub-pixels (sub-pixel units 402) arranged along a first direction (X-direction), and the plurality of first sub-pixel rows is arranged in a second direction (Y-direction); the second direction (Y-direction) intersects with the first direction (X-direction); 
the first display region 22 and the second display region 21 are arranged along the second direction (Y-direction); and 
each gate line 32 of the plurality of first gate lines 32 is electrically connected to a respective first sub-pixel row (sub-pixel units 402) of the plurality of first sub-pixel rows, and each first gate line 32 of the plurality of first gate lines extends along the first direction (X-direction); 
a plurality of second sub-pixel rows (sub-pixel units 401) and a plurality of second gate lines 31 arranged in the second display region 21 (narrower display region); 
each second sub-pixel row (sub-pixel units 401) of the plurality of second sub-pixel rows comprises a plurality of sub-pixels (sub-pixel units 401) arranged along the first direction (X-direction), and the plurality of second sub-pixel rows (sub-pixel units 401) is arranged along the second direction (Y-direction); 
each of the plurality of second gate lines 31 is connected to a respective second sub-pixel row (sub-pixel units 401) of the plurality of second sub-pixel rows, and each second gate line 31 of the plurality of second gate lines extends along the first direction (X-direction); and 
a length of a second gate line 31 of the plurality of second gate lines is smaller than a length of a first gate line 32 of the plurality of first gate lines; 
(Figs. 1, 9) transistors 82; pixel electrodes (402/401); and data lines 231, 
(Figs. 1, 9) wherein a transistor 82 of the transistors comprises a control electrode 83 (gate metal layer) electrically connected to a second gate line 121 of the plurality of second gate lines, a first electrode 84/85 (drain electrode) electrically connected to a pixel electrode 92 (light-emitting functional layer 92 includes an anode layer 921, a light-emitting layer 922 and a cathode layer 923) of the pixel electrodes 92, and a second electrode (source electrode of driving function layer 91) electrically connected to a data line 23/232 of the data lines; 
(Fig. 9) wherein a transistor 82 of the transistors comprises an active layer 86 (semiconductor active layer); 
except
at least one gate compensation line electrically connected to the plurality of second gate lines, wherein a gate compensation line of the at least one gate compensation line and a second gate line of the plurality of second gate lines are arranged along the second direction; and 
a gate compensation line of the at least one gate compensation line and a second gate line of the plurality of second gate lines that are connected to each other are electrically connected to a same second sub-pixel row of the plurality of second sub-pixel rows;
the active layer has a first doping region and at least two second doping regions; 
the first doping region is doped with a material different from a material with which each of the at least two second doping regions is doped, the first doping region is located between two adjacent second doping regions of the at least two second doping regions; 
a “first” second doping region of the at least two second doping regions is electrically connected to the first electrode, and a “second” second doping region of at least two second doping regions is electrically connected to the second electrode;  
however Cho et al. teach
(Fig. 3) at least one gate compensation line 125c1/125c2 electrically connected to the plurality of second gate lines 121, wherein a gate compensation line 125c2 of the at least one gate compensation line 125c1/125c2 and a second gate line 121 of the plurality of second gate lines are arranged along the second direction (Y-direction) [0109]; and 
(Figs. 3, 10) a gate compensation line 125c1/125c2 of the at least one gate compensation line and a second gate line 121 of the plurality of second gate lines that are connected to each other are electrically connected to a same second sub-pixel row of the plurality of second sub-pixel rows (a dual gate electrode configuration, including a first compensation gate electrode 125c1 and a second compensation gate electrode 125c2 for reducing the occurrence of a leakage current) [0110]; 
And Chu-Kung et al. teach
(Fig. 3b, 3c) the active layer has a first doping region 110/410 (channel region, lightly-doped either p-type or n- type) [0039] and at least two second doping regions (306/308 / 406/408) (heavily-doped source/drain regions 306/308 are phosphorus-doped germanium) [0038]; 
the first doping region 110 (channel region) is doped with a material different from a material with which each of the at least two second doping regions is doped (a phosphorus-doped silicon source or drain region is represented as P:Si) [0038][0040], the first doping region 110/410 is located between two adjacent second doping regions (306/308 / 406/408) of the at least two second doping regions; 
(Fig. 3b) a “first” second doping region (306) of the at least two second doping regions 306/308 (source/drain regions) is electrically connected to the first electrode 306 (source electrode), and a “second” second doping region (308) of at least two second doping regions is electrically connected to the second electrode 308 (drain electrode); 
It would have been obvious to one of ordinary skill in the art to modify Li’s invention with Cho's structure in order to provide improved light emission uniformity, as taught by Cho [0006]; and with Chu-Kung's structure in order to provide improved device performance and efficiency, as taught by Chu-Kung [0010].

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Claim 2:
Cho et al. teach
Claim 2: (Fig. 3, 4) wherein the orthographic projection of the at least one gate compensation line 125c2 on the plane of the display panel does not overlap with an orthographic projection of at least one of the at least two second doping regions 131c2 (in Fig. 4, region 131c2 between the compensation channel regions 131c1 and 131c3 is an impurity-doped region, locally corresponds to a source region of one transistor of the dual TFT) [0101] on the plane of the display panel. 

Claims 4, 6 are rejected 35 U.S.C. 103 as being unpatentable being over Li et al. CN 109300406, Cho et al. US 2020/0013337, Chu-Kung et al. US 2020/0266296 as applied to claim 1 above, and further in view of Wu et al. CN 109285494.
Claims 4, 6:
Wu et al. teach
Claim 4: (Fig. 1) a gate compensation line 11 of the at least one gate compensation line comprises a first gate compensation sub-line 11 and a second gate compensation sub-line 11, the first gate compensation sub-line 11 is electrically connected to a first end of one of the plurality of second gate lines 12, and the gate compensation sub-line 11 is electrically connected to a second end of a second gate line 12 of the plurality of the second gate lines; and the first gate compensation sub-line 11 at least partially overlaps with the second gate compensation sub-line (11) in the first direction - Wu et al. teach (Fig. 1) output end of the first shift register 211 can be three or more of abnormal gate line 11 electrically connecting, abnormal gate line 11 and conventional gate line 12 of length difference is larger, the number of abnormal gate line electrically connecting the output end of the first shift register 211 of 11 can be more.  
Claim 6: (Fig. 2) wherein a second gate line 12 of the plurality of second gate lines is electrically connected to the control electrode (gate electrode) of a transistor of the transistors; a gate compensation line 11 of the at least one gate compensation line extends along the first direction (X-direction); and for a gate compensation line 11 of the at least one gate compensation line and a second gate line 12 of the plurality of second gate lines that are connected to a same pixel, the gate compensation line 11 is located at a side of the second gate line 12 close to the pixel electrode of the pixel (display region AA).  
It would have been obvious to one of ordinary skill in the art to modify Li’s invention with Wu's structure in order to provide improved light emission uniformity, as taught by Wu [0006]; 

Claim 5 is rejected 35 U.S.C. 103 as being unpatentable being over Li et al. CN 109300406, Cho et al. US 2020/0013337, Chu-Kung et al. US 2020/0266296 as applied to claim 1 above, and further in view of Chen et al. CN 112735315.
Claim 5:
Chen et al. teach
(Fig. 7) a plurality of vertical shift registers (61/62 left/right sides), wherein a second gate line 30/40 (scanning line 30 located in both first shift register 61 and the second shift register 62) of the plurality of second gate lines is electrically connected to two of the plurality of vertical shift registers 61/62 (left/right sides).  
Claim 6: (Fig. 7) wherein a second gate line 30 of the plurality of second gate lines is electrically connected to the control electrode (gate electrode) of a transistor of the transistors; a gate compensation line 40 of the at least one gate compensation line extends along the first direction (X-direction); and for a gate compensation line 40 of the at least one gate compensation line and a second gate line 30 of the plurality of second gate lines that are connected to a same pixel, the gate compensation line 40 is located at a side of the second gate line 30 close to the pixel electrode of the pixel.  
It would have been obvious to one of ordinary skill in the art to modify Li’s invention with Chen's structure in order to provide improved the display effect, as taught by Chen [Abstract]; 

Claim 7 is rejected 35 U.S.C. 103 as being unpatentable being over Li et al. CN 109300406, Cho et al. US 2020/0013337, Chu-Kung et al. US 2020/0266296 as applied to claim 1 above, and further in view of Wu et al. US 2019/0235334 (hereinafter “Wu-334”).
Claim 7: 
Wu-334 teaches
(Fig. 1) wherein a length Al of the first display region (top region) in the first direction and a length B1 of the second display region (bottom region) in the first direction satisfy Al < 2B1; and at least one gate compensation line 101a1 (part 101a1 of the irregular gate line 1011) of the at least one gate compensation line is located in the second display region (lower region) [0033].
It would have been obvious to one of ordinary skill in the art to modify Li’s invention with Wu-334's structure in order to provide improved the display effect, as taught by Wu-334 [0004];
 
Claim 8 is rejected 35 U.S.C. 103 as being unpatentable being over Li et al. CN 109300406, Cho et al. US 2020/0013337, Chu-Kung et al. US 2020/0266296, Zhang et al. US 2022/0123027 as applied to claim 7 above, and further in view of Wu et al. CN 109285494.
Claim 8:
Wu et al. teach
Claim 8: (Fig. 1, 2) a second gate line 12 of the plurality of second gate lines and a gate compensation line 11 of the plurality of gate compensation lines that are connected to each other are located between two adjacent second sub-pixel rows of the plurality of second sub-pixel rows.
It would have been obvious to one of ordinary skill in the art to modify Li’s invention with Wu's structure in order to provide improved light emission uniformity, as taught by Wu [0006]; 

Claim 9 is rejected 35 U.S.C. 103 as being unpatentable being over Li et al. CN 109300406, Cho et al. US 2020/0013337, Chu-Kung et al. US 2020/0266296, Zhang et al. US 2022/0123027 as applied to claim 7 above, and further in view of Wu et al. US 2019/ 0235334 (hereinafter “Wu-334”).
Claim 9: Li et al. disclose a display apparatus, comprising a display panel 100, comprising 
(Fig. 1) a first display region 22 (wider display region) and a second display region 21 (narrower display region) are arranged along the second direction (Y-direction); 
Wu-334 teaches
(Fig. 1) the second display region comprises a first transition region adjacent to the first display region; and 
(Fig. 1) in the first transition region, each gate compensation line (part 101a2 of the irregular gate line 1012) of the plurality of gate compensation lines 1012 (irregular gate line) has a length gradually increasing (slanted) along a direction from the second display region to the first display region [0033].  
It would have been obvious to one of ordinary skill in the art to modify Li’s invention with Wu-334's structure in order to provide improved light emission uniformity, as taught by Wu-334 [0006]; 

Claim 10 is rejected 35 U.S.C. 103 as being unpatentable being over Li et al. CN 109300406, Cho et al. US 2020/0013337, Chu-Kung et al. US 2020/0266296 as applied to claim 1 above, and further in view of Zhang et al. CN 113838401 (US 2022/0123027).
Claim 10:
Zhang et al. teach
(Fig. 1) [0057] wherein a length Al of the first display region in the first direction and a length B1 of the second display region in the first direction satisfy Al ≥ 2B1 (second display region has more than twice the number of pixels PX’); and
at least one gate compensation line of the at least one gate compensation line is located in the second display region.  
Cho et al. teach
(Fig. 3) at least one gate compensation line 125c1/125c2 of the at least one gate compensation line is located in the second display region (a dual gate electrode configuration, including a first compensation gate electrode 125c1 and a second compensation gate electrode 125c2 for reducing the occurrence of a leakage current) [0110];
It would have been obvious to one of ordinary skill in the art to modify Li’s invention with Zhang's structure in order to provide improved display brightness, as taught by Zhang [Abstract]; and with Cho's structure in order to provide improved light emission uniformity, as taught by Cho [0006];

Claim 11 is rejected 35 U.S.C. 103 as being unpatentable being over Li et al. CN 109300406, Cho et al. US 2020/0013337, Chu-Kung et al. US 2020/0266296, Zhang et al. US 2022/0123027as applied to claim 10 above, and further in view of Wu et al. CN 109285494.
Claim 11:
Wu et al. teach
(Fig. 1) the at least one gate compensation line 11 comprises a plurality of gate compensation lines 11, wherein a first distance between the second display region (lower display region) and a gate compensation line 11 of the plurality of gate compensation lines 11 located in the first display region (upper display region) is in direct proportion to a second distance between the first display region (upper display region) and a second gate line 12 of the plurality of second gate lines 12 connected to the gate compensation line 11.  
It would have been obvious to one of ordinary skill in the art to modify Li’s invention with Wu's structure in order to provide improved light emission uniformity, as taught by Wu [0006];

Claim 12 is rejected 35 U.S.C. 103 as being unpatentable being over Li et al. CN 109300406, Cho et al. US 2020/0013337, Chu-Kung et al. US 2020/0266296 as applied to claim 1 above, and further in view of Jeon US 2017/0011685.
Claim 12:
Jeon teaches
(Fig. 6) a black matrix 74, wherein an orthographic projection of the black matrix 74 on the plane of the display panel covers the plurality of second gate lines and the at least one gate compensation line 155c_1 (light blocking member 74 may overlap and cover the first compensation gate electrode 155c_1) [0193].  
It would have been obvious to one of ordinary skill in the art to modify Li’s invention with Jeon's structure in order to provide improved light emission uniformity, as taught by Jeon [0006];

Claim 13 is rejected 35 U.S.C. 103 as being unpatentable being over Li et al. CN 109300406, Cho et al. US 2020/0013337, Chu-Kung et al. US 2020/0266296 as applied to claim 1 above, and further in view of Byun et al. US 2017/0025487.
Claim 13:
Byun et al. teach
(Fig. 5) the at least one gate compensation line 127/125c (second storage capacitor plate 127/compensating gate electrode 125c) and the plurality of second gate lines SLn (scan line) are arranged in a same layer (second storage capacitor plate 127 of the storage capacitor Cst may be formed in the same layer as the scan line SLn, the previous scan line SLn−1, the emission control line 123, a switching gate electrode 125b, a compensating gate electrode 125c, an initializing gate electrode 125d, an operation control gate electrode 125e, and an emission control gate electrode 125f) [0072].  
It would have been obvious to one of ordinary skill in the art to modify Li’s invention with Byun's structure in order to provide improved brightness, as taught by Byun [0007];

Claim 14 is rejected 35 U.S.C. 103 as being unpatentable being over Li et al. CN 109300406, Cho et al. US 2020/0013337, Chu-Kung et al. US 2020/0266296 as applied to claim 1 above, and further in view of Zhang et al. CN 113838401.
Claim 14:
Zhang et al. teach
(Fig. 11) a cross-sectional area of a first gate line (in upper display region, gate line in outside of display area AA) of the plurality of first gate lines is larger than a cross-sectional area of a second gate line (in lower display region, gate line inside of display area AA) of the plurality of second gate lines (at least one of the structures in the non-display area BB, the width of the scanning line GL in the non-display area BB is wider than the width of the part of the display area AA) [0107].  
It would have been obvious to one of ordinary skill in the art to modify Li’s invention with Zhang's structure in order to provide improved display brightness, as taught by Zhang [Abstract];

Allowable Subject Matter
Claims 3, 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the dependents claim 3 is the inclusion of the limitation 
“…the active layer further has at least two third doping regions located between the first doping region and the at least two second doping regions; each of the at least two third doping regions is doped with a material that is the same as a material with which each of the at least two second doping regions is doped; and a conductivity of each of the at least two third doping regions is smaller than a conductivity of each of the at least two second doping regions; and the orthographic projection of the at least one gate compensation line on the plane of the display panel does not overlap with an orthographic projection of at least one of the at least two third doping regions on the plane of the display panel.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claims 1.
The primary reason for the allowance of the dependents claim 15 is the inclusion of the limitation 
“…wherein the first display region comprises a second transition region adjacent to the second display region; and in the second transition region, each first gate line of the plurality of first gate lines has a cross-sectional area gradually increasing along a direction from the first display region to the second display region.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claims 1, 14.
The primary reason for the allowance of the dependents claim 16 is the inclusion of the limitation 
“…wherein the first display region comprises a first display sub-region and a second display sub-region, the first display sub-region overlaps with the second display region along the second direction, and the second display sub-region does not overlap with the second display region along the second direction; wherein the data lines comprises a first data line and a second data line, the first data line and the second data line each extend along the second direction; the first data line extends from the first display sub-region to the second display region, and the second data line is located in the second display sub-region; wherein a length of the second data line is smaller than a length of the first data line; and wherein the display panel further comprises a data compensation line connected to the second data line, the data compensation line is configured to compensate for a load difference between the first data line and the second data line, and the data compensation line and the second data line are arranged along the first direction.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claims 17-19 are also allowed due to their virtue of dependency.
Li et al. CN 109300406, Cho et al. US 2020/0013337, Wu et al. US 2019/0235334 and Chu-Kung et al. US 2020/0266296 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG V NGUYEN/
Primary Examiner, Art Unit 2871